Citation Nr: 1207716	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin




THE ISSUE

Entitlement to service connection for multiple sclerosis.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1971 to May 1973 and from May to August 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO in Chicago, Illinois.  The matter is now under the jurisdiction of the RO in Milwaukee, Wisconsin.

In September 2007, the Veteran testified at a hearing conducted via telephone due to videoconference technical difficulties.  The Veteran and his wife subsequently testified at a hearing held at the RO before the undersigned Veterans law Judge in September 2008.  The transcripts of these hearings are associated with the claims file.

In March 2009, the Board remanded the case to the RO for additional development of the record.

The record indicates that the Veteran died in April 2010 and that his surviving spouse timely requested substitution in order to continue the appeal, which the RO accepted pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

The Board notes that the appellant initiated an appeal of the rating decision that denied service connection for the cause of the Veteran's death.  However, since the appeal has not been perfected, this matter is not before the Board for consideration until such time as the appeal is perfected.



FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to multiple sclerosis beginning in service or within the seven-year presumptive period thereafter.

2.  The Veteran's is not shown to have manifested complaints or findings referable to multiple sclerosis until more than seven years after his discharge from service.  

3.  The currently demonstrated multiple sclerosis is not shown to be due to vaccines administered or an episode of mononucleosis treated during service or another event or incident of his period of active duty. 



CONCLUSION OF LAW

The Veteran's disability manifested by multiple sclerosis is not due to a disease or injury that was incurred in or aggravated by active service; nor many it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The December 2004, March 2006, and July 2006 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above. 

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given notice regarding disability ratings and effective dates of awards. 

Although complete notice was not provided prior to the initial adjudication of this claim, which constitutes a notice timing defect, the matter was readjudicated by a January 2007 Statement of the Case (SOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 
 
The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

The Veteran also was afforded a VA examination and additional opinions were obtained that are deemed to be adequate for adjudicating the claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Under these circumstances, the Board concludes that the Veteran, and the appellant by substitution, has been accorded ample opportunity to present evidence and argument in support of the matter decided herein on appeal and the claim will be adjudicated based on the information of record. 


Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Multiple sclerosis may be presumed to have been incurred in service if manifest to a compensable degree within seven years of discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a). 

The Board observes that the term "manifest" as contemplated in 38 C.F.R. § 3.307 does not require a diagnosis within the presumptive period, but rather symptomatology during the presumptive period which could support a later diagnosis that such disease had been manifest during the presumptive period.  See Traut v. Brown, 6 Vet. App. 495 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 


Analysis

The appellant asserts that the Veteran's multiple sclerosis was due to either infectious mononucleosis that he contracted during service or from receiving experimental vaccines during service.

The record shows that the Veteran was diagnosed as having multiple sclerosis in 2001, and this was documented in private treatment records.  This diagnosis continued for the remainder of his life.

Although the initial diagnosis was made many years after service, the presumption that it is related to service applies if there are manifestations that are compensable within 7 years of the Veteran's separation from service, provided those symptoms are found to be related to the claimed disability.

In the present case, the Veteran testified in August 2007 that he first experienced symptoms of multiple sclerosis in 1976 or within 1 year of his separation from service.  His manifestations at that time reportedly included numbness and tingling in the upper and lower extremities and becoming overheated in a steam room at the gym.  He also recalled having difficulty shifting gears while driving his truck.  Although he reported seeking treatment in 1976, those records are unavailable due to the retirement and death of the treating physician.  In the 1980's, he reported becoming weak while taking hot baths, continuing to have numbness in the upper and lower extremities, and experiencing slurred speech.  He also reported sleeping 12 to 18 hours at a time.  His multiple sclerosis was not diagnosed until 2001 when he had problems with his eyes.

The appellant also testified that, when she met him in 1982, he had voiced some of these complaints.  She reported noticing his slurred speech, but did not think anything was wrong.  She added that a physician told her that he did not know when the multiple sclerosis started, but that the Veteran had had it for at least 20 years based on the damage to his brain.  

In September 2008, the Veteran next testified that he started to have numbness in his hands and feet in 1972 and fatigue in 1973.  Although the symptoms came and went in service, he did complain even though he was checked for mononucleosis and found to be negative.  The Veteran's wife reiterated her previous testimony that the Veteran had slurred speech that could not be understood.  

As laypersons, the Veteran and his wife are considered competent to provide evidence as to the symptoms he experienced or symptoms she observed.  See Jandreau, supra.  

However, once a determination as to competency is made, the Board must determine if such evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Here, viewing the recent testimony in light of earlier information recorded in connection with medical examinations and treatment, the Board finds that the current lay assertions are not credible for the purpose of establishing the onset of symptoms referable to multiple sclerosis in service or within the seven-year presumptive period following discharge therefrom.

The service treatment records do show that the Veteran was diagnosed with mononucleosis in 1972 and was tested in September 1972 with negative results.  The impression of his symptoms, which were reported as sore throat, swollen glands, dark urine and nausea, with findings of an inflamed uvula was URI (upper respiratory infection).  None of the medical record, including the September 1972 documents, serves to document his reported complaints of having fatigue or numbness in the upper and lower extremities at that time.

Significantly, in connection with service examinations in 1972, 1975 and 1977, the Veteran expressly denied having or ever having had swollen or painful joints, frequent or severe headaches, dizziness or fainting spells, eye trouble, cramps in the legs, neuritis, paralysis, epilepsy or fits, or frequent trouble sleeping 

In determining the credibility, the Board must take into account all the medical records in order to determine when multiple sclerosis was initially diagnosed.  Although the treatment records do not predate 2001, these records indicate the Veteran provided a different history of his symptoms than what he reported during his hearings. 

A December 2001 private treatment record noted that the Veteran's recent diagnosis of multiple sclerosis was manifested by upper and lower extremity weakness, some dysphasia, and slightly slurred speech of a 10 day duration.  In reporting his medical history, the Veteran indicated that he had an episode for several weeks in 1994 that consisted of weakness in the left side of his face with some dysarthria.  He reported that, at that time, a CT scan of his brain was negative and that the symptoms cleared up spontaneously.  

A January 2002 private treatment record showed that the Veteran reported to this physician that his problems started in 1998 and consisted of slurred speech and a drooping mouth of two weeks duration.  He reported going to a physician in Ohio who diagnosed a probable CVA.  He reported being put on medication and doing well until November 2001 when he lost vision in his left eye.  

Based on what the Veteran initially reported in the first few months following the initial diagnosis of multiple sclerosis, he reported symptoms that date back no earlier than 1994, which was almost 20 years after service.  

Given the nature and extent of the symptoms the Veteran now identifies as occurring in service and shortly thereafter, his more recent assertions are found to be inconsistent with symptoms reported by him when he gave his medical history in 2001 and 2002.  

Similarly, the wife's testimony conflicts with the medical history reported in connection with medical treatment rendered the Veteran in 2001 and 2002.

Thus, on this record, the medical information reported contemporaneous with the initial diagnosis and treatment of multiple sclerosis is found to be more reliable and credible than the much different history that was reported many years later.  

Thus, the Board finds that the recent testimony and lay assertions are not credible for the purpose of establishing that the claimed symptoms were present in service or started within the first seven years following service or otherwise to establish continuity of symptomatology referable to multiple sclerosis since service.  38 C.F.R. §§ 3.303(b) 3.307, 3.309.  See generally Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The Board notes that there are notations in VA treatment records prepared in 2009 that relate a history of the onset of multiple sclerosis within seven years of service; however, these statements are not found to be based on more than history or statements provided by the Veteran at that time.  On review, on this record, there is no basis provided in the medical records to independently verify these statements.  Consequently, to the extent that they represent a restatement of the Veteran's own assertions, they have no independent probative value.

Nevertheless, service connection may still be established if there is competent evidence sufficient to show that multiple sclerosis is related to an event or incident of the Veteran's service, such as the claimed vaccinations or episode of mononucleosis .

The Veteran testified in September 2008 that, in 1975, he volunteered to receive experimental vaccines and was not told what they were.  His service treatment records show that the only shots he received in 1975 were those for smallpox, typhoid and tetanus toxoid.

As noted previously, the service treatment records do serve to document that the Veteran received a diagnosis of infectious mononucleosis in August 1971 during his initial period active service.

In support of his claim, the Veteran submitted documentation obtained from the internet regarding a possible relationship between the Epstein-Barr virus, the virus that caused mononucleosis, and multiple sclerosis.  He also provided photocopies of pages from various medical sources.  

The Merck Manual discussed the etiology of multiple sclerosis and stated that the cause of the disease was unknown, but that one postulated cause involved that of a virus triggering a secondary immune response.  It was noted to be manifested by symptoms that could go through periods of remission or recurrence.  

The Textbook of Medicine also stated that the cause of multiple sclerosis was unknown, but that there was widely-held belief that it involved an immune-mediated inflammatory demyelination.  

Accordingly, in light of this general information, several opinions were obtained to determine the likely etiology of the Veteran's multiple sclerosis. 

In June 2007, a VA physician reviewed the Veteran's claims file and noted pertinent aspects of the medical history.  Based on his review, the physician opined that it was less likely than not that the Veteran's mononucleosis caused the multiple sclerosis.  He stated that the idiopathic nature of multiple sclerosis in medicine had no agreed upon cause at this point.  Viral, post vaccine, geography, genetic, history of smoking and smoke exposure, general environmental triggers including dog ownership had not been proven definitively to cause multiple sclerosis.  He noted that 90 percent of the U.S. population had blood evidence of exposure to infectious mononucleosis, but the incidence of multiple sclerosis did not link it to this blood disorder or any other blood test/spinal fluid test result.  Infectious disease, family practice, and neurology, had no uniform causality to this supposed autoimmune disease.  

In May 2009, another opinion was obtained that included a VA examination and review of the claims file.  The Veteran reported having symptoms in service that included generalized fatigue, an inability to stay awake, and tingling in the right hand and leg.  

The examiner also noted his reports of having symptoms in 1975.  The examiner's discussion of the Veteran's medical history included medical records that were erroneous associated with the Veteran's claims file as they documented a different Veteran's medical history involving multiple sclerosis.  

The VA neurologist opined, based solely on the Veteran's testimony, that it was in the realm of possibility that the reported symptoms were the onset of the disorder on the basis that the diagnosis of multiple sclerosis was more challenging in the 1970's than compared to today and that there was a 50 percent chance that the condition was present while the Veteran was in the military or at least within 7 years of his separation from service in 1975.  

However, the physician added that it was important to note that none of this was documented in the Veteran's military records when he claimed to have had the symptoms.  The service examination records in 1971, 1972, 1971 and 1977 indicated normal neurological review of systems and neurological examinations.  

The physician added that there was new evidence suggesting an association between Epstein-Bar virus exposure and autoimmune conditions such as multiple sclerosis, but a direct causal relationship had not been established.  There was also no direct causal relationship with any known vaccination; therefore, it was less likely than not that the infectious mononucleosis and vaccination caused the condition of multiple sclerosis.

In May 2011, another VA physician reviewed the claims file in order to provide an opinion.  This physician did not take into account the misfiled records of another Veteran and opined that the Veteran was less likely than not to have had multiple sclerosis within 7 years of separation from service based on a review of the record given the length of time that had elapsed.  She commented that there was still controversy regarding the relationship of Epstein-Barr virus and/or infectious mononucleosis and multiple sclerosis and noted that, approximately 99.9 % of multiple sclerosis patients were seropositive for EBV, but so was the majority of the population (94%).  She added that there had been no causative link established yet between EBV and multiple sclerosis and even less evidence or correlation with immunizations.  The physician opined that it was not as likely as not that the Veteran's EBV infection or immunizations while in the service caused his multiple sclerosis as there was no strong evidence to support any correlation.

Although the appellant strongly believes that service connection should be awarded based on the submitted medical information showing the possibility of a link between multiple sclerosis and mononucleosis, such a relationship has not been proven and is still the subject of controversy.  

The medical professionals who provided opinions in this case agreed that a causal relationship between EBV and multiple sclerosis had not yet been established.  There is even less evidence that establishes a nexus between multiple sclerosis and vaccines.

The Board notes that one physician opined that there was a 50 percent possibility that the Veteran's multiple sclerosis was first manifested within 7 years of his separation from service, but this was based solely on the Veteran's statements that, as discussed earlier, were not credible or otherwise corroborated by the record.  

Since the Board has already found that the Veteran's testimony as to the onset of symptoms lacks credibility, any opinion based on these statements also would lack probative value.  

The opinions offered by the 2001 and 2007 are persuasive and have greater probative weight since the physicians' review of the record did include consideration of all of the evidence of record and an adequate rationale. 

On this record, the preponderance of the evidence is against the claim of service connection.  Under the circumstances, as the benefit-of-the-doubt doctrine does not apply, the claim must be denied.  


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


